DETAILED ACTION

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 5-14, 16, 19, 23 and 45-47, drawn to a plant cuticle supplement comprising cellulose fibers, a swelling component, and a thickening component.
Group II, claim(s) 24, drawn to a method of treating a plant or a plant part.
Group III, claim(s) 41, drawn to a method of reducing egg laying of D. suzukii in a plant.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising cellulose fibers, a swelling component, and a thickening component, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of HD350.  HD350 discloses a composition comprising 5-10 wt.% cellulose fiber, 5-10 wt.% kaolin (a swelling component), and 7-13 wt.% attapulgite (a thickening component).

During a telephone conversation with George E. Renzoni on 8 September 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2, 5-14, 16, 19, 23 and 45-47.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24 and 41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 September 2020 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 9 February 2022 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  a comma is needed in line 7 between “fragrance component” and “a plasticizer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites the intended use for the composition according to claim 1, but it does not further limit the content of the composition.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry Company (MSDS HD350 – Hydroshield 451 Trowel).
Henry Company discloses a composition comprising 5-10% by weight of cellulose fiber, 5-10% by weight of kaolin (swelling component), 7-13% by weight attapulgite (thickening component), 10-30% by weight Stoddard solvent (occlusive agent component), 5-10% by weight solvent naphtha (emollient component), and 1-5% by weight silica (film enhancing component) (Section 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-11, 13-14, 16, 19, 23, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2012/0042420 A1) in view of Flores et al. (WO 2018/009549 A1).
Claim 1 is drawn to a plant cuticle supplement, comprising: cellulose fibers in an amount ranging from about 0.001% to about 20% by weight; a swelling component in an amount ranging from about 0.001% to about 15% by weight; and a thickening component in an amount ranging from about 0.001% to about 15% by weight.  
Kaiser et al. teach compositions that can be used to make films to increase the efficiency of producing plants and plant parts as well as increasing cuticle strength ([0002], [0005], [0012]; Claims 1-2, 5, 10, 15, 17).  The compositions comprise from about 0.05% to about 30% by weight of film forming matrices, such as cellulose compounds ([0025], [0053]; Table 6); from about 0.5% to about 50% by weight of a hydrophobic barrier, such as glyceryl monostearate or lecithin ([0023], [0051]; Table 5); from about 0.5% to about 50% by weight of a plasticizer ([0022], [0046]; Table 3); from about 0.01% to about 24% by weight of film enhancing component ([0021], [0044]; Table 2); from about 0.05% to about 30% of a UV protectant ([0024]; Table 7), from about 0.01% to about 10% by weight of a preservative ([0020], [0041]; Table 1), and combinations thereof ([0006], [0016]).  Kaiser et al. teach that the film forming matrices further include pectin, locust bean gum and carrageenan (Table 6), which are swelling components and thickening components according to the instant specification (pg. 8, ln. 4; Table 10).  See also Claims 18-18, 25, 27, 40-41.
Kaiser et al. teach cellulose compounds, such as cellulose acetate, cellulose esters, hydroxyethylcellulose, hydroxypropylcellulose, carboxymethylcellulose, carboxyethylcellulose, methylcellulose, ethyl cellulose, propyl cellulose, etc., as film forming matrices, but they do not explicitly disclose cellulose fibers, as instantly claimed.
Flores et al. compositions for forming a coating on an agricultural target, such as a plant or plant part ([0005]; Claim 2), wherein the coating composition comprises cellulose fibers as a particulate material (Claims 30-31).  Flores et al. also teach that the compositions may include cellulose esters, cellulose acetate, cellulose fibers, cellulose ethers, ethylcellulose, methylcellulose, carboxymethylcellulose, hydroxyethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, etc. ([0045]).  Flores et al. teach that the particulate material form barriers, for example, against moisture or pest infestation ([0016]).  Flores et al. also teach that the compositions may comprise nutrients essential to plant growth ([0034], [0035]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Kaiser et al. further comprising cellulose fiber as a film forming component or adjuvant.  Such would have been obvious because Flores et al. teach that cellulose fiber is a particulate material that is effective for forming a coating on plant surfaces for protecting said plant, and is also an adjuvant suitable for use in the compositions.
Claim 2 is drawn to the plant cuticle supplement of Claim 1, wherein the plant cuticle supplement is non-aqueous.  
Kaiser et al. teach that the composition can be made in concentrated form and then diluted prior to application to plants or plant parts ([0065]).
Claim 5 is drawn to the plant cuticle supplement of Claim 1, wherein the plant cuticle supplement further comprises an anti-oxidant component in an amount ranging from about 0.001% to about 15% by weight, a humectant component in an amount ranging from about 0.001% to about 15% by weight, an emollient component in an amount ranging from about 0.001% to about 25% by weight, an amphoteric surfactant component in an amount ranging from about 0.001% to about 15% by weight, an occlusive agent component in an amount ranging from about 0.001% to about 45% by weight, a fragrance component, a plasticizer component, a non-ionic surfactant, or a combination thereof.  
Kaiser et al. teach compositions comprising from about 0.5% to about 50% by weight of a plasticizer ([0022], [0046]; Table 3).
Claim 6 is drawn to the plant cuticle supplement of Claim 1, wherein the plant cuticle supplement further comprises a film enhancing component in an amount ranging from about 0.001% to about 15% by weight.  
Kaiser et al. teach compositions comprising from about 0.01% to about 24% by weight of film enhancing component ([0021], [0044]; Table 2).
Claim 7 is drawn to the plant cuticle supplement of Claim 1, wherein the plant cuticle supplement comprises a bloom effect-providing component in an amount ranging from about 0.001% to about 15% by weight.  
Kaiser et al. teach that the hydrophobic barrier component includes glyceryl monostearate in an amount from 0.001% to 0.50% (Table 5).  It is noted that the instant specification teaches that glyceryl monostearate is a bloom effect-providing component (Table 7).
Claim 8 is drawn to the plant cuticle supplement of Claim 1, wherein the plant cuticle supplement comprises cellulose fiber, pectin, calcium bentonite, non-ionic surfactant, and amphoteric surfactant.  
Kaiser et al. teach that film forming matrices include pectin (Table 6), UV protectants include bentonite (Table 7), the film enhancing component includes silicone compounds, such as dimethicone copolyol (Table 2), the hydrophobic barrier includes lecithin (Table 5).  The instant specification teaches that nonionic surfactants include silicone surfactants (pg. 2, ln. 18), and amphoteric surfactant includes lecithin (pg. 2, ln. 17).
Claim 9 is drawn to the plant cuticle supplement of Claim 1, wherein the plant cuticle supplement comprises ethanol.  
Kaiser et al. teach that the preservative component includes ethanol (Table 1).
Claim 10 is drawn to the plant cuticle supplement of Claim 5, wherein the antioxidant component is Vitamin E, ascorbyl palmitate, or ascorbyl stearate.  
Kaiser et al. teach that the preservative component also includes vitamin E and ascorbyl palmitate (Table 1). 
Claim 11 is drawn to the plant cuticle supplement of Claim 5, wherein the humectant component is glycerol.  
Kaiser et al. teach that the plasticizer component includes glycerin (Table 3).
Claim 13 is drawn to the plant cuticle supplement of Claim 5, wherein the amphoteric surfactant component is lecithin.  
Kaiser et al. teach that the hydrophobic barrier component includes lecithin (Table 5).
Claim 14 is drawn to the plant cuticle supplement of Claim 5, wherein the non-ionic surfactant is a silicone surfactant.  
Kaiser et al. teach that the film enhancing component includes dimethicone copolyol (Table 2).
Claim 16 is drawn to the plant cuticle supplement of Claim 5, wherein the bloom effect- providing component is glycerol monostearate.  
Kaiser et al. teach that the hydrophobic barrier component includes glyceryl monostearate (Table 5).
Claim 19 is drawn to the plant cuticle supplement of Claim 1, wherein upon application of an aqueous solution of the plant cuticle supplement to a plant or a plant part, the plant cuticle supplement forms an exogenous film thereon after drying of the aqueous solution.  
Kaiser et al. teach that the composition forms an exogenous film on the plant ([0005]-[0006], [0060]).
Claim 23 is drawn to an aqueous composition comprising the plant cuticle supplement of Claim 1 in an amount ranging from about 0.01 % to about 10% by volume.  
Kaiser et al. teach application rates include from about one gallon of concentrated composition diluted to 100 gallons with water (i.e., ~99% water by volume) ([0078]).
Claim 45 is drawn to the plant cuticle supplement of Claim 1, wherein the cellulose fibers are microcrystalline cellulose.  
Flores et al. teach that the particulate material includes microcrystalline cellulose ([0008], [0016]; Claim 31).
Claim 47 is drawn to the plant cuticle supplement of Claim 1, wherein the swelling component is hemicellulose or pectin.
Kaiser et al. teach that the film forming matrices include pectin (Table 6).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2012/0042420 A1) in view of Flores et al. (WO 2018/009549 A1) as applied to claims 1-2, 5-11, 13-14, 16, 19, 23, 45 and 47 above, further in view of Hernandez Aguilar et al. (US 2019/0159446 A1).
The teachings of Kaiser et al. and Flores et al. are discussed above and incorporated herein.
Claim 12 is drawn to the plant cuticle supplement of Claim 5, wherein the emollient component is safflower oil.  
Kaiser et al. teach that film enhancing component includes soybean oil and vegetable oil, but they do not explicitly disclose safflower oil, as instantly claimed.
Hernandez Aguilar et al. teach solutions and methods for forming exogenous flexible films on a plant and plants, wherein the film enhancing component includes safflower oil ([0034], [0111]; Claims 13, 19).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to use safflower oil as a functionally equivalent film enhancing component in the compositions according to Kaiser et al.  The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143. 
In the instant case, Kaiser et al. and Hernandez Aguilar et al. are both drawn to compositions and methods for forming an exogenous film on a plant, wherein the composition comprises a film enhancing component.  Kaiser et al. teach soybean oil and vegetable oil as suitable film enhancing components, and Hernandez Aguilar et al. teach soybean oil, vegetable oil and safflower oil as suitable film enhancing components.  Therefore, it would have been obvious to substitute safflower oil for the film enhancing components of Kaiser et al.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2012/0042420 A1) in view of Flores et al. (WO 2018/009549 A1) as applied to claims 1-2, 5-11, 13-14, 16, 19, 23, 45 and 47 above, further in view of Augello et al. (CN 1338926 A).
The teachings of Kaiser et al. and Flores et al. are discussed above and incorporated herein.
Claim 46 is drawn to the plant cuticle supplement of Claim 1, wherein the cellulose fibers have a size of about 0.1 µm to about 150 µm.  
Kaiser et al. and Flores et al. do not explicitly disclose cellulose fibers having a size of about 0.1 µm to about 150 µm, as instantly claimed.
Augello et al. teach edible coating compositions containing microcrystalline cellulose, carrageenan, and reinforced polymer or plasticizer (Abstract), wherein the microcrystalline cellulose has a particle size of 1 to 50 µm (pg. 4, ln. 22-23; Claims 17-18, 35, 38, 41, 44).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to select microcrystalline cellulose with a particles size of 1 to 50 µm for use in the compositions according to Kaiser et al.  Such would have been obvious because Augello et al. teach that microcrystalline cellulose with a particle size of 1 to 50 µm is preferred for edible films comprising microcrystalline cellulose, carrageenan, and plasticizer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616